 Case: 4:16-cr-00125-CDP Doc. #: 96 Filed: 08/10/21 Page: 1 of 3 PageID #: 532



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4:16 CR 125 CDP-1
                                           )
REUBEN STEWART,                            )
                                           )
            Defendant.                     )

                          MEMORANDUM AND ORDER

      On June 28, 2021, I granted defendant Reuben Stewart a significant

reduction in sentence under 18 U.S.C. § 3553(a), reducing his sentence from 180

to 120 months. (Doc. 92). Now, Stewart asks that I reconsider his request to

reduce his sentence to time served, arguing that the fact that he refused the

COVID-19 vaccination when offered should not preclude his immediate release.

      The motion for reconsideration will be denied. As my Memorandum and

Order reducing his sentence makes clear, I concluded that Stewart’s medical

conditions alone did not constitute extraordinary and compelling reasons for

immediate release. (Doc. 92). That determination was not based on Stewart’s

vaccination status, but rather on the fact “Stewart actually did contract COVID-19

at FCI Oxford in October 2020 and was considered fully recovered within twelve

days after diagnosis.” (Doc. 92). As I explained, “there were no entries in his
 Case: 4:16-cr-00125-CDP Doc. #: 96 Filed: 08/10/21 Page: 2 of 3 PageID #: 533



medical records indicating serious symptoms or complications. Accordingly,

while in theory Stewart’s health conditions could make him more susceptible for

becoming seriously ill, the reality is that they did not.” (Doc. 92). I also noted that

Stewart receives medication for his hypertension, an epinephrine pen for serious

allergic reactions, and “appropriate monitoring and management of his chronic

conditions from the Bureau of Prisons through routine medical check ups, outside

medical visits, laboratory testing, medication monitoring, and health care

counseling and education.” (Doc. 92). Although I noted that Stewart refused the

vaccination due to a potential for allergic reaction as part of his medical records,

Stewart’s medical conditions alone, regardless of his vaccination status, simply do

not present extraordinary and compelling reasons for immediate release. I

continue to believe that Stewart’s medical conditions, when considered in

combination with all relevant factors, do not present extraordinary and compelling

reasons to immediately release Stewart, and nothing in Stewart’s motion for

reconsideration convinces me that my decision to reduce his sentence, rather than

release him, was erroneous.

      Accordingly,




                                           2
 Case: 4:16-cr-00125-CDP Doc. #: 96 Filed: 08/10/21 Page: 3 of 3 PageID #: 534



      IT IS HEREBY ORDERED defendant’s motion for reconsideration [95] is

denied.



                                      _______________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE
 Dated this 10th day of July, 2021.




                                        3
